K&L GATES LLP STATE STREET FINANCIAL CENTER ONE LINCOLN STREET BOSTON, MA 02111 T +1 +1 klgates.com January31, 2014 VIA EDGAR Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 02549 Attention: Anu Dubey Re: John Hancock Funds II Amendment to Registration Statement on Form N-1A Dear Ms. Dubey: On behalf of John Hancock Funds II (the “Trust”), we submit this letter in response to an additional comment that the staff of the Securities and Exchange Commission (the “SEC”) made by telephone on December 20, 2013 in connection with the Trust’s responses to the staff’s comments on the Post-effective Amendment to the Trust’s Registration Statement on Form N-1A, as detailed in the following table (the “Amendment”). This letter clarifies the Trust’s response in a letter to the staff dated December 26, 2013 to a staff request for additional information on a comment that was originally addressed in a letter to the staff dated December 19, 2013. File Nos. Series Post-Effective Amendment No. Date Amend- ment Filed Date Original Response Filed Act Act 333-126293; 811-21779 Redwood Fund (the “Fund”) October 17, 2013 December 19, 2013 For convenience, we have set forth the additional comment below, followed by the Fund’s response. In this letter, capitalized terms have the same meaning as in the Amendment, unless otherwise stated. Comment — In Comment 20, the staff had asked the Fund to confirm that, in the Appendix to the prospectus, the Comparable Fund’s sales load had been included in the calculation of the Composite’s performance. The Fund had responded that, because the effect of the Comparable Fund’s sales load had not been included, the Appendix had been revised accordingly. The staff now asks the Fund to clarify that either the Comparable Fund’s sales load has been included or that no sales load is applicable. Response to Comment — The staff has commented supplementally that it believes that a registered investment company included in a related performance appendix should calculate its performance net of the sales load of any of its classes. The Fund respectfully declines to make the requested change. The Fund is not aware of any precedent in the staff’s line of no-action letters with respect to investment company related performance that requires such performance to be calculated to reflect any sales charges. The Fund’s related performance has been calculated using industry best practice performance standards and the Fund believes that to deviate from those standards by calculating the performance to reflect sales charges may create confusion for investors. Page 2 January 31, 2014 The Fund discloses that the investment company contained in the related performance has not calculated its performance net of any sales loads. The Fund believes that the disclosure preceding the presentation of the related performance sufficiently discloses all material differences between the Fund’s performance and the related performance, such that the related performance information is not presented in a misleading manner. The staff has requested that the Trust provide the following representations in its response to the staff’s comments: In connection with the Amendment, the Trust acknowledges that: 1. The Trust is responsible for the adequacy and accuracy of the disclosure in the Amendment; 2. Staff comments or changes to disclosure in response to staff comments in the filings reviewed by the staff do not foreclose the SEC from taking any action with respect to the Amendment; and 3. The Trust may not assert staff comments as a defense in any proceeding initiated by the SEC or any person under the federal securities laws of the United States. * If you have any questions regarding the foregoing, please do not hesitate to contact me at (617) 261-3240, or Christopher Sechler, Assistant Secretary of John Hancock Funds II, at (617) 663-2261. Sincerely, /s/ George P. Attisano George P. Attisano Cc: Christopher Sechler
